Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the welding system for titanium alloy comprising pre-welding, claiming and setting welding parameters with the welding parameters comprising,

S1: performing pre-welding treatment for the pipeline, and performing grooving treatment for the pipeline;

S2: clamping the pipeline;

S3: setting welding parameters; and S4: starting the welding wherein the welding parameters comprise:

parameters of an endoscopic back forming protection system: a rotation speed and a gas

protection flow rate of an endoscopic gas protection device, wherein the endoscopic gas

protection device moves synchronously with a plasma welding gun during the welding, and

performs gas protection to formation of a back face of a weld;

parameters of a welding gun swinging device: parameters of a swing angle of the

welding gun, so as to be capable of changing an angle between the welding gun and a

tangent plane of the pipeline as required at any time during the welding;

parameters of an electric arc AYC tracking system: parameters for feeding back and

adjusting an electric arc height in the welding process, for keeping the electric arc stable;

parameters of a welding protection dragging shield: a protection gas flow rate inside the

dragging shield, so as to be capable of protecting a welding joint in a high-temperature

state in the welding process;

parameters of a wire feeding device: wire feeding parameters of an independent wire

feeding mechanism, so as to realize welding in two modes, namely, a mode with filler wire

and a mode without filler wire, in the welding process; and

a swinging amplitude of the electric arc: a swinging angle of the electric arc, so as to

enable a liquid metal to expand in a uniform manner in a process of filler wire welding, so

as to fill a whole welded junction to form a completed weld, as set forth in the independent claims 1 and 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



]If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp





/MARK H PASCHALL/               Primary Examiner, Art Unit 3761